i          i        i                                                                i      i      i




                                  MEMORANDUM OPINION


                                         No. 04-08-00346-CV

                                      Arthur Lee ROBERTSON,
                                              Appellant

                                                   v.

                         The STATE of Texas, University of Texas Medical
                        Branch – Galveston Correctional Managed Care, and
                    Texas Department of Criminal Justice – Institutional Division,
                                            Appellees

                     From the 81st Judicial District Court, Karnes County, Texas
                                 Trial Court No. 06-07-00087-CVK
                                Honorable Ron Carr, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 12, 2008

DISMISSED

           Arthur Lee Robertson appeals the trial court’s judgment dismissing his lawsuit. Robertson’s

brief was due September 29, 2008. Neither the brief nor a motion for extension of time was filed.

On October 10, 2008, we ordered Robertson to file, not later than October 20, 2008, his appellant’s

brief and a written response reasonably explaining his failure to timely file the brief. We advised
                                                                                     04-08-00346-CV

Robertson that if he failed to file a brief and the written response by the date ordered, we would

dismiss the appeal for want of prosecution. See TEX . R. APP . P. 38.8(a). Robertson has not filed a

brief or the written response ordered by the court.

       We therefore order this appeal dismissed for want of prosecution.

                                                       PER CURIAM




                                                 -2-